I concur in an affirmance of the judgment. In absence of the arrangement made between the Board of City Commissioners and the Public Works Administration, each property against which a special assessment was made would have been required to pay at least 100 per cent of such assessment. Under the arrangement the amount may be reduced 45 per cent, and probably will be reduced substantially. In no event can it be increased. I agree with my Associates: "There can be no question about the legality of this arrangement under our statutes, and the owners of property specially benefited by the improvements have no just cause for complaint."
I do not agree, however, that there was or is any contingent liability on the part of the city of Ray for any deficiency that may arise in the special assessment funds created for the payment of the warrants drawn against such funds. The reasons for this view are fully set forth in my dissenting opinion in Marks v. Mandan, 70 N.D. 474, 296 N.W. 39, and I shall not repeat them here.
BURR, Ch. J., I agree with the foregoing special concurrence. *Page 568